DETAILED ACTION
1. This Office Action is submitted in response to the Application filed 8-21-2020, wherein claims 1-34 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. This application contains claims directed to the following patentably distinct species:
I. Claims 1-26, drawn to the structure of a scanning electron microscopy system that uses a a multipixel solid-state sensor configured to convert scattered particles from the sample into a set of equivalent signal charges, where the multipixel solid-state sensor is connected to two or more Application Specific Integrated Circuits (ASICs) configured to process the set of signal charges from one or more pixels of the sensor, classified in class 1, subclass 1. 
II. Claims 27-29, drawn to the structure of a method of inspecting a sample, that includes; scanning an electron beam on a sample; detecting charge collected by a cluster comprising two or more pixels in response to the electron beam scan; converting the charge into digital signals, which are analyzed to determine the presence of a defect; classified in class 250, subclass 307.
III. Claims 30-34, drawn to the structure of a method of inspecting a sample, that includes; scanning an electron beam on a sample; detecting charge collected by a pixel to generate an electrical signal corresponding to the charge collected by the pixel in response to the electron beam scan; and comparng the electrical signal with  classified in class 250, subclass 307.
The species in each Group are independent or distinct because the signals corresponding to the charge collected by the pixels are processed differently. For example, the Group I claims use Application Specific Integrated Circuits (ASICs) to produce electrical signals from the charge collected by the pixels. The Group II claims convert the electrical signal corresponding to the charge collected by the pixels, during a time interval, into digital signals that are analyzed to determine the presence of a defect. The Group III claims generate an electrical signal corresponding to the charge collected by a pixel, and the electrical signal is compared to different thresholds that determine the presence of an element.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 


 Conclusion
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:00 am to 4:00 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.


PJ
September 8, 2021
/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881